On Second Application for Rehearing.
SHELBY, Circuit
Judge. In the application for a rehearing it is admitted that an indictment for perjury must show conclusively that the testimony given by the defendant and alleged to be false was material on the trial in which he was sworn ; and it is said that this may be done “either by a direct allegation that it was material, or hy the allegation of facts from which its materiality will appear.”
The defect found in the indictment is not in the manner in which the materiality of the evidence is alleged. The defect is that the indictment does not state the alleged false testimony of the defendant. The opinion directs especial attention to the “attempted description of the alleged false testimony of the defendant”; and all that is said is meant to point to that defect.
T f the indictment had been so written as to show' the substance of the defendant's testimony which tvas alleged to be false, it would have been sufficient. What the defendant said on his examination is the basis and pith of the charge against him. Evidently it was intended to indict him for swearing that eliminations were made in a document consisting of five pages, and, therefore, no understanding of the substance of his alleged false testimony can be had unless it appears substantially what changes he testified had been made. The writer of the indictment seemed to comprehend this, but utterly failed in the effort to designate the changes. Whether it was intended by tile indictment to disclose the materiality of the testimony by an allegation that it is material, or hy statements from which its materiality' ma}' be inferred, if it he assumed that either mode is sufficient, the indictment must show substantially and in intelligible language what it is that the defendant is charged with having sworn.
It appears clearly from the indictment, we think, that it was intended, and that an attempt was made, to charge that defendant swore that changes had been made in a document, and to state what changes he swore were made; but, through inadvertence, the allegations are wholly insufficient for this purpose. Rut if we assume that the in*252dictment charges literally what was intended to be.charged, and that it sets out all of the evidence alleged to be false, then the indictment is insufficient, because it affirmatively appears that what is set out, so far as it can be understood, is wholly immaterial on the issues of the trial in which defendant was testifying.
The’ application for a rehearing is denied, and mandate may issue immediately.
NOTE.
The first application for a rehearing, which was ordered taken from the files, contained the following:
“I would not be so certain in my position, had 1 not given the authorities an .exhaustive search, both before the drawing of the indictment, during the trial, and in the preparation of my brief. I did this because Hogue is one of the most reckless criminals it has ever been my misfortune to prosecute. Ruthlessly, mercilessly, and untruthfully he attempted to stab one of the cleanest, purest men I ever knew upon the Bench, and this was but natural with Hogue, and so it was when he committed perjury in defense of himself in the fraudulent use of the mail case. It was a consummate attempt to grasp the last opportunity and save himself from what he saw must come. That a case so clearly proven, even to the satisfaction of that portion of the public who were at first doubtful, can be reversed upon a technicality, and an infamous perjurer turned loose, is more than the average layman can understand.”